PER CURIAM.
The final declaratory judgment under review is affirmed upon a holding that there is no liability coverage for the death of the insured’s wife [Cecil Diamond] due to the negligence of the deceased insured husband [Herbert R. Diamond] under the subject insurance policy issued by Allstate Insurance Company based on the family exclusion clause in the policy. We conclude that the said exclusion clause is fully applicable to bar insurance coverage for the death of the insured’s spouse, even though both the insured husband and his spouse are deceased. See Reid v. State Farm Fire & Casualty Co., 352 So.2d 1172 (Fla. 1977); Linehan v. Alkhabbaz, 398 So.2d 989 (Fla. 4th DCA 1981); Newman v. National Indem. Co., 245 So.2d 118 (Fla. 3d DCA 1971); see also Cameron Mut. Ins. Co. v. Dilbeck, 637 S.W.2d 363 (Mo.Ct.App. 1982).
Affirmed.